Title: To Thomas Jefferson from Joseph Bringhurst, 16 February 1808
From: Bringhurst, Joseph
To: Jefferson, Thomas


                  
                     Esteemed friend 
                     
                     Wilmington. Del 2 Mo: 16th 1808
                  
                  From the esteem and affection which the late venerable John Dickinson & thyself entertained for each other, I have doubt thou wilt feel deep regret on being informed that his enlightened and dignified Spirit has departed this scene of existence. I had the mou[r]nful satisfaction of attending him constantly during his illness—In the evening of the 8th Inst he was attacked by a Chill which was succeeded by a violent & uninterrupted fever & terminated his useful & honourable life at 7 AM on the 14th Inst—During his illness his ardent benevolence was manifested by heart-felt expressions of concern for the welfare of his beloved country—He prayed fervently that thyself, and the other members of the Administration should be blessed with wisdom & skill, to conduct the invaluable treasure committed to your hands, thro’ the present tempestuous season, with honour to yourselves, into a port of peace & safety—That he felt, at such a time, so much regard for thy welfare and that of our Country must be peculiarly grateful to thy heart, and will I hope afford thee some consolation amidst the trials & troubles which surround thee—I am with high esteem & the sincerest wishes for thy present & future prosperity thy friend
                  
                     Joseph Bringhurst 
                     
                  
               